Appellant files a motion for rehearing, urging the insufficiency of the testimony. It seems useless for us to repeat what was said in the original opinion, viz: that we could not consider the statement of facts because filed more than ninety days after notice of appeal. If the facts in any given case be insufficient to justify the conviction and incarceration of a citizen of this state, it would be indeed unfortunate if he, or those representing him, should neglect to comply with the plain requirements of the law by having a transcription of such facts filed as a part of the record within the time fixed by the statute.
Not being able to consider the facts, the motion for rehearing will be overruled.
Overruled. *Page 299